Citation Nr: 0006567	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-10 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent 
for post-traumatic stress disorder (PTSD) from August 13, 
1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from August 1968 through 
August 1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision by the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which granted service 
connection and an initial 30 percent disability evaluation 
for PTSD.

The Board notes that in March 1998, following the issuance of 
the February 1998 rating decision, the RO located 
correspondence from the veteran dated and received in October 
1997, which had been submitted in support of the veteran's 
initial claim for service connection for PTSD and which had 
not been considered at the time of the February 1998 rating 
decision.  The RO treated the October 1997 correspondence as 
a request for an increased rating and issued a second rating 
decision in March 1998 continuing the 30 percent disability 
rating.  However, in a March 1998 statement the veteran 
asserted that he disagreed with the rating which had been 
assigned.  The Board clarifies this procedural history to 
make the point that the veteran's appeal is to be treated as 
one for a higher initial evaluation and is to be adjudicated 
in light of Fenderson v. West, 12 Vet. App. 199, 125 (1999), 
which allows for consideration of staged ratings in cases 
where there is disagreement with the initially assigned 
rating.


REMAND

The veteran claims that he is entitled to a higher initial 
disability evaluation to more accurately reflect the severity 
of his PTSD symptomatology.  Historically, as previously 
indicated, the RO granted service connection and a 30 percent 
disability evaluation in a February 1998 rating decision.  As 
a disability may require re-evaluation in accordance with 
changes in a veteran's condition, it is essential in 
determining the level of current impairment, that the 
disability is considered in the context of the entire 
recorded history.  However, this is an original claim placed 
in appellate status by a notice of disagreement (NOD) taking 
exception to the initial rating award dated in February 1998.  
Accordingly, the veteran's claim must be deemed well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), and VA has a 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See Fenderson v. West, 12 Vet. App. 
119, 127 (1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (increased rating claims).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  In the 
instant case, the Board finds that additional development of 
the evidence is required prior to a final disposition of the 
appeal. 

The record discloses that in his initial August 1997 claim 
for service connection for PTSD, the veteran indicated that 
he was receiving ongoing outpatient treatment from Carla M. 
Canuso, M.D. and further stated that he would submit a 
statement from Dr. Canuso in support of his claim.  Again, in 
a statement dated October 1997, also submitted in support of 
his initial claim for service connection, the veteran 
indicated that he was receiving treatment from Dr. Canuso on 
a regular basis.  He also reported receiving counseling and 
therapy from Brian Matchett, a licensed rehabilitative 
counselor and certified reality therapist specializing in 
veteran's issues. 

The claims file contains a September 1997 VA examination 
report and outpatient treatment records from Southwood 
Community Hospital.  The veteran's treatment with Dr. Canuso 
and Brian Matchett is referenced in the VA examination report 
and it appears that the VA examiner may have had access to 
and may have reviewed these records at the time of the 
September 1997 examination.  Treatment records from Southwood 
Community Hospital also make reference to Dr. Canuso, but Dr. 
Canuso's treatment notes and actual clinical findings are not 
part of the records from Southwood Community Hospital. 

The veteran did not submit a statement from Dr. Canuso and 
records documenting the veteran's treatment with Dr. Canuso 
and Brian Matchett have not been associated with the claims 
file.  Likewise, in an NOD filed in March 1998, the veteran 
indicated that he has been hospitalized at Southwood 
Community Hospital on six different occasions and that he 
continues to be under the direct care of Dr. Canuso with Nora 
Psychiatric for clinical depression.  These hospitalization 
records have not been associated with the claims file.  The 
Board finds that records of such treatment are pertinent to 
the evaluation of the veteran's disability and should be 
secured and associated with the claims file, prior to final 
appellate review.  As such, this case will be remanded to the 
RO for that purpose.

Additionally, the Board observes that the veteran last 
underwent a VA examination in September 1997.  In view of his 
assertions, the Board finds that while this case is in remand 
status, the veteran should also be afforded another 
examination for the purpose of determining the level of 
impairment attributable to the service connected PTSD.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
obtain the names and addresses of all 
medical care providers (VA and private) 
who have treated the veteran for his 
service-connected PTSD.  After securing 
the necessary releases, the RO should 
obtain the records identified, including 
those concerning treatment with Carla M. 
Canuso, M.D., Brian Matchett, CAGS, 
M.Ed., CRT, LRC and hospitalizations at 
Southwood Community Hospital.  All 
records received should be associated 
with the file.

2.  The RO should then schedule the 
veteran for a VA psychiatric examination, 
for the purpose of assessing the degree 
of social and industrial impairment 
resulting from his service-connected 
PTSD.  Before examining the veteran, the 
examiner should carefully review the 
veteran's claims folder and a copy of 
this remand.  All indicated studies, to 
include psychological testing, if deemed 
appropriate by the examiner, should be 
performed.  The examiner should offer an 
opinion regarding the degree of 
functional impairment, if any, caused by 
PTSD, as opposed to any other psychiatric 
disorders found.  The examiner should 
attempt to quantify the degree of 
impairment in terms of the nomenclature 
set forth in the rating criteria (38 
C.F.R. § 4.130, Diagnostic Code 9411).  
The examiner should include in the 
diagnostic formulation an Axis V 
diagnosis (Global Assessment of 
Functioning score), and an explanation of 
what the assigned GAF score represents.  
The examiner should provide a detailed 
rationale for all opinions expressed. 

3. Following completion of the above, the 
RO should determine whether the VA 
examination report complies with the 
previously stated instructions.  If not, 
the RO should take immediate corrective 
action.

4. Thereafter, the RO should readjudicate 
the veteran's claim for a higher initial 
evaluation on the basis of all of the 
evidence of record.  If the benefit 
sought is not granted, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case and an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review.

The purposes of this REMAND are to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the veteran until he is 
further notified.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




